Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-03032-CMA-NYW

  KATHRYN ANGUS, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  L & M OPERATIONS LLC,
  LELAND & MICHAEL HEALTH SERVICES LLC,
  FRANCIS LEGASSE, individually and in his official corporate capacity, and
  BRIAN TURNER, individually and in his official corporate capacity,

         Defendants.


                      ORDER APPROVING SETTLEMENT AGREEMENT


         This matter is before the Court on the parties’ Joint Stipulated Motion for

  Approval of Parties’ Negotiated Settlement, Including Exhibit Filed Under Restricted

  Access, and for Dismissal With Prejudice (Docs. #42 and #48). For the following

  reasons, the Court grants the Motion.

                                   I.     BACKGROUND

         This case presents a claim for unpaid overtime wages under the Fair Labor

  Standards Act (“FLSA”), 29 U.S.C. § 207(a). (Doc. # 1, ¶¶ 1-3, 62). Plaintiff, Kathryn

  Angus, worked as a Home Health Aide for Defendant Leland & Michael Health

  Services, LLC, a Denver-based company offering in-home healthcare services. (Doc. #

  1, ¶ 10; Doc. # 24, ¶ 10). Plaintiff’s Complaint alleges that Defendants failed to pay her
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 2 of 7




  all the overtime wages to which she was entitled. (Doc. #1, ¶ 4). Defendants deny any

  wrongdoing. (Doc. # 24).

         Plaintiff initially filed this suit as a putative collective action “on behalf of herself

  and all similarly-situated current and former [employees] of Defendants who Defendants

  misclassified as exempt from overtime under the FLSA.” (Doc. # 1, ¶ 2). However, Ms.

  Angus reached a settlement with Defendants before the matter had been certified by

  this Court as a collective action. (Doc. # 42, ¶ 2). At the time of the settlement, no other

  individuals had joined the suit as plaintiffs. The parties then withdrew the request for

  collective-action certification (Doc. # 39).

         The parties now seek this Court’s approval of the settlement agreement between

  Ms. Angus and Defendants. The settlement agreement does not purport to bind other of

  Defendants’ employees. (Doc. # 44). Therefore, the Court need not certify this matter as

  a collective action for settlement purposes. The Court will evaluate the fairness of the

  settlement only as between Ms. Angus and Defendants.

                                   II.     LEGAL STANDARD

         The Court may approve a settlement agreement in an FLSA action when (1) the

  settlement is reached as a result of contested litigation; (2) a bona fide dispute exists

  between the parties; and (3) the settlement is fair and reasonable. See Lynn’s Food

  Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); Abeyta v. CF&I

  Steel, L.P., 2012 U.S. Dist. LEXIS 126166, at *9-10 (D. Colo. Sept. 5, 2012).




                                                  2
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 3 of 7




                                     III.    DISCUSSION

     A. Bona Fide Dispute

         Parties requesting approval of an FLSA settlement must provide the Court with

  sufficient information to determine whether a bona fide dispute exists. Dees v. Hydradry,

  Inc., 706 F.Supp.2d 1227, 1234 (M.D. Fla. 2010). To meet this obligation, the parties

  must present: (1) a description of the nature of the dispute; (2) a description of the

  employer’s business and the type of work performed by the employee; (3) the

  employer’s reasons for disputing the employee’s right to a minimum wage or overtime;

  (4) the employee’s justification for the disputed wages; and (5) if the parties dispute the

  computation of wages owed, each party’s estimate of the number of hours worked and

  the applicable wage. Collins v. Sanderson Farms, Inc., 568 F.Supp.2d 714, 718 (E.D.

  La. 2008). The mere existence of an adversarial lawsuit is not enough to satisfy the

  bona fide dispute requirement. Id. at 719–20.

         The parties describe this case as a dispute over overtime wages. (Doc. # 42, ¶

  7). Defendants operate a home-health-care company “which offers in-home services to

  elderly patients.” (Doc. # 33, ¶ 3). “These services include, but are not limited to, daily

  living activities, hourly companionship, live-in care, Parkinson’s in-home senior services,

  Alzheimer’s/Dementia in-home senior services, hospice care services, assisted living,

  non-medical home care, and respite care.” (Doc. # 33, ¶ 3). Plaintiff “held the position of

  Caregiver” and “performed job duties that included caring for clients in their homes,

  cooking meals for them, ensuring they took their medications, getting their groceries,

  helping them with incontinence, changing bedsheets, helping them eat, and bathing


                                                3
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 4 of 7




  them.” (Doc. # 33, ¶ 3). Plaintiff alleges that she “often spent more than 40 hours, and

  often upwards of 50 or more hours, per week working for Defendants.” (Doc. # 33, ¶ 3).

  Plaintiff claims that “during the time of her employment with Defendants, she performed

  non-exempt work and worked in excess of forty hours each week,” which, she claims,

  made her eligible for overtime pay under the FLSA. (Doc. # 42, ¶ 7). Defendants deny

  this allegation and contend that Plaintiff “was paid for all time worked in accordance with

  applicable law.” (Doc. # 42, ¶ 7). Based on this information provided by the parties, the

  Court concludes that this case presents bona fide dispute.

     B. Fair and Reasonable

         To be fair and reasonable, an FLSA settlement must provide adequate

  compensation to the employee and must not frustrate the FLSA policy rationales. Baker

  v. Vail Resorts Mgmt. Co., Case No. 13-CV-01649-PAB-CBS, 2014 WL 700096, at *2

  (D. Colo. Feb. 24, 2014). When determining whether a settlement is fair and

  reasonable, courts weigh a number of factors, including: (1) the extent of discovery that

  has taken place; (2) the stage of the proceedings, including the complexity, expense

  and likely duration of the litigation; (3) the absence of fraud or collusion in the

  settlement; (4) the experience of counsel who have represented the plaintiffs; (5) the

  probability of plaintiff’s success on the merits and (6) the amount of the settlement in

  relation to the potential recovery. Hargrove v. Ryla Teleservices, Inc., Case No.

  2:11CV344, 2013 WL 1897027, at *2 (E.D. Va. Apr. 12, 2013) (citation omitted). There

  is a strong presumption in favor of finding a settlement fair. Id.




                                                4
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 5 of 7




         The parties to this suit are represented by experienced counsel, and this Court

  attributes significant weight to counsel’s professional judgment that this agreement

  represents a fair and reasonable settlement of this dispute. Further, the Court finds that

  this settlement is a product of arms-length negotiations that took place over the course

  of months. The settlement delivers fair value to Plaintiff, who will receive compensation

  without the risk, expense, and stress that comes with protracted litigation and trial.

  There is no evidence of fraud, collusion, or duress, and the settlement amount is fair

  considering the stage of these proceedings, the complexity of the case, and the likely

  duration of the litigation. Accordingly, the Court finds that the settlement is fair and

  reasonable.

     C. Attorney Fees

         The FLSA entitles a prevailing plaintiff to recover “a reasonable attorney’s fee . . .

  and costs of the action.” 29 U.S.C. § 216(b); see, e.g., Gray v. Phillips Petrol. Co., 971

  F.2d 591, 593 (10th Cir. 1992). Though the fee is mandatory, the Court has discretion to

  determine the amount and reasonableness of the fee. Wright v. U–Let–Us Skycap

  Serv., Inc., 648 F.Supp. 1216, 1218 (D. Colo. 1986). The Court must consider the

  twelve factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714,

  717–19 (5th Cir. 1974) in determining the reasonableness of a fee award, including: (1)

  the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill

  requisite to perform the legal service properly; (4) the preclusion of employment by the

  attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is

  fixed or contingent; (7) time limitations imposed by a client or the circumstances; (8) the


                                                5
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 6 of 7




  amount involved and the results obtained; (9) the experience, reputation, and ability of

  the attorneys; (10) the undesirability of the case; (11) the nature and length of the

  professional relationship with the client; and (12) awards in similar cases. “[R]arely are

  all of the Johnson factors applicable.” Uselton, 9 F.3d at 854.

         The Court previously ordered Plaintiff’s counsel to justify the amount of the

  attorney fee sought in this case. Based on Plaintiff’s response (Doc. # 48), the Court

  concludes that the claimed fee is reasonable in view of the Johnson factors.

  Accordingly, the award of attorney fees and expenses as set forth in the settlement

  agreement is approved.

                                    IV.     CONCLUSION

         In consideration of the foregoing, the Court ORDERS:

     1. The parties’ Joint Stipulated Motion for Approval of Parties’ Negotiated

         Settlement (Doc. #42) is GRANTED.

     2. The Settlement is APPROVED.

     3. All claims of Plaintiff Kathryn Angus are DISMISSED WITH PREJUDICE and the

         Clerk of the Court is directed to close this case.

  This Court retains jurisdiction over these claims for the limited purpose of enforcing the

  Settlement Agreement. Should an issue arise during the administration of the




                                               6
Case 1:19-cv-03032-CMA-NYW Document 49 Filed 10/26/20 USDC Colorado Page 7 of 7




  Settlement Agreement, including issues related to the completion of payments, the

  parties may move to reopen the case for resolution of such issues.




        DATED: October 26, 2020


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             7
